Citation Nr: 1230002	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  12-11 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility from July 4, 2011 through July 6, 2011.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center located in Lincoln, Nebraska.  


FINDING OF FACT

In August 2012, prior to the Board promulgating a decision in the appeal, the Lincoln, Nebraska VA Medical Center reconsidered and granted the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility from July 4, 2011 through July 6, 2011.


CONCLUSION OF LAW

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility from July 4, 2011 through July 6, 2011, is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

From July 4, 2011 to July 7, 2011, the Veteran was treated at a non-VA medical facility.  In July 2001, the Veteran claimed entitlement to payment or reimbursement for medical expenses incurred during this period of hospitalization.  See 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).  After this claim was denied in August 2011, the Veteran perfected an appeal and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, the Lincoln, Nebraska VA Medical Center reconsidered and granted the Veteran's claim.  As such, all of the benefits sought on appeal have been granted, and there remains no case in controversy.  Consequently, the issues of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility from July 4, 2011 through July 6, 2011, is moot, and the claim is dismissed.  Id.


ORDER

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility from July 4, 2011 through July 6, 2011, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


